Mr. Justice Figueras
delivered the opinion of the conrt.
In the petition initiating these proceedings, the purpose of which is to obtain a declaration of ownership in favor of the petitioner, Agustín Hernández Mena, is set forth the name and surname of the former owner.of the property, the length of time lie possessed it as an inheritance from his father, the fact that he paid taxes thereon as owner, the date on which the petitioner purchased it, the price paid therefor, the fact that *2it is not subject to any charge or lien whatsoever, that the peti tioner lacks a written title of ownership, that he submits the proof necessary to establish all these particulars, and he prays for the citation of all persons who may believe themselves with any rights in the property, or who may be preju- - diced by the record of the ownership, as well as the citation of • the former owner, Adolfo Bivera.
The only objection made by the fiscal of the Mayagüez court to the petition is that the provision of Bule I of article 9 of the Mortgage Law in force had been violated therein.
The estate is described as follows:
“That I am entitled to the ownership of a rural estate of 12 cuerdas, more or less, of land situated in the barrio' of Leguisamos of the municipal district, in coffee, pasture and minor products, bounded on the north and the east by lands belonging to Arturo Torrellas; on the south by lands belonging to Adolfo Bivera; and on the west by the Cañas Biver. A frame house, roofed with clay tiles, having a frontage of 6 and a depth of 4 meters, situated upon lands of the rural estate described.”
After having heard the evidence submitted, the judge, by order of September 17 of last year, in which order the estate is described and the area is stated in the system of measurement used in this country and its equivalent in the metric system, held and ordered that he should and did declare that the ownership of the estate, the subject of these proceedings, had been established in favor of Agustín Hernández Mena, and directed that upon his decision becoming final, the proper certified copy thereof issue for the purposes of its record in the registry of property.
The fiscal of the Mayagüez court appealed from this order, which appeal has been upheld in this Supreme Court by the fiscal hereof.
We believe that the petition initiating these proceedings describes the nature of the property, for therein it is stated that it is rural when the tract of land is spoken of, and urban, *3when speaking of the house; the 1)arrio in which it is situated (Leguisamos) is stated, and that said barrio belongs to the municipal district of Mayagüez, and the area thereof is given in accordance with the system of measurement used in this country — that is to say, in cuerdas — which can be easily reduced to the metric decimal system, as the judge did in his order of approval, and, finally, the boundaries are fixed by the four cardinal points, with a statement of the owners of the adjoining lands on three sides, and the Cañas River on the other; and when speaking of the house it is stated that it has a clay tile roof, the number of meter frontage and depth is given, and it is added that it is situated upon lands of the rural estate described.
We do not see any ground for the opposition of the fiscal in this case, because according to subdivision 5 of article 395 of the Mortgage Law, a final decision holding that the ownership has been proved in favor of the petitioner, is sufficient title for its record, and if the estate is not described in the decison in question as prescribed by law, it is the duty of the registrar to classify the title and act according to whether the defects are curable or incurable.
These proceedings have been conducted in accordance with the law and the regulations and the petiton seeking to prove the ownership contains everything essential to this end, and, therefore, the decision of the judge of the Mayagüez court, rendered' on September 17, 1906, should be affirmed.

Affirmed.

Chief Justice Quiñones, and Justices Hernández, Mac-Leary and Wolf concurred.